Citation Nr: 0524326	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  97-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for blepharospasm of 
the right eyelid.

2.  Entitlement to an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye, currently evaluated as 30 
percent disabling.

(The issue of service connection for bilateral hearing loss 
is the subject of a separate appellate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The record discloses that the 
Board remanded this matter to the RO in May 1998 for further 
evidentiary development.  In an April 2000 decision, the 
Board denied the veteran's claims.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court) in October 2000.  In 
March 2001, the Court vacated and remanded the April 2000 
decision in its entirety for adjudication of the issues 
addressed therein pursuant to the Veterans Claims Assistance 
Act of 2000.  

A May 2003 Board decision which in part denied service 
connection for hearing loss was vacated and remanded by an 
October 2003 Court decision, to the extent it denied service 
connection for hearing loss.  Regarding this claim, the 
veteran is represented by a private attorney.  As such this 
issue is the subject of a separate appellate determination.

The issue of an increased evaluation for photocoagulation of 
the retina was the subject of a Board remand dated November 
2004.  That development having been completed, these claims 
now return again before the Board.


FINDINGS OF FACT

1.  The veteran does not have blepharospasm of the right 
eyelid.

2.  The appellant's post-operative residuals of a right eye 
injury are manifested by retinal detachment and only light 
perception in the right eye.


CONCLUSION OF LAW

1.  Right eye blepharospasm was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 11101131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of a right eye injury have not been 
met.  38 U.S.C.A. §§ 1155, 1160 (West 1991); 38 C.F.R. §§ 
3.83, 4.80, 4.84a, Diagnostic Codes 6008, 6070 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the pertinent rating decisions, a statement of the 
case dated January 1997, VCAA letters April 2002 and June 
2003, and supplemental statements of the case dated May 2001, 
November 2001, July 2003, and April 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received VA examinations during the 
course of this appeal.  

The Board notes the veteran was notified of the VCAA 
subsequent to the appealed decision in violation of the VCAA 
and was not specifically informed to furnish copies of any 
pertinent evidence in his possession not previously submitted 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

The veteran's service medical records show that the appellant 
was referred for ophthalmological evaluation in June 1979.  
The report indicated that the appellant had a history of a 
macular lesion of the right eye.  It was noted that the 
appellant had been diagnosed with retinal angina in July 
1977, with secondary serous detachment of the macula of the 
right eye.  He was thereafter evaluated for photocoagulation 
in July 1977.  The service medical records show no evidence 
of blepharospasm of the right eyelid.

In August 1979 the RO granted service connection for 
photocoagulation of the retina with residual serous 
attachment of the right eye.  A 10 percent rating was 
assigned under Diagnostic Codes 6008-6079.

Private medical records dated in 1989 and 1991 and an 
examination for VA purposes in August 1989 showed no evidence 
of blepharospasm of the right eyelid.  Following the VA 
examination the RO increased the 10 percent, which had been 
in effect for r photocoagulation of the retina with residual 
serous attachment of the right eye to 30 percent under 
Diagnostic Codes 6008-6070.  

The veteran was seen periodically throughout the course of 
this appeal with complaints of problems with his vision.  

The appellant was afforded a VA examination in October 1996.  
The medical examination report indicates that the appellant's 
history was significant for retinal detachment in 1978 with 
unsuccessful repair.  The appellant reported episodes of the 
right eyelid drooping.  These episodes were noted to last a 
few seconds in duration, and were noted to occur once every 
four to six weeks.  The appellant denied any additional 
ocular health history for disease, trauma, or surgery.  On 
examination, visual acuity was evaluated as count fingers at 
three feet for the right eye.  Visual acuity was evaluated as 
20/40, corrected to 20/20 for near vision of the left eye.  
Far vision for the left eye was evaluated as 20/20-1, 
corrected to 20/20. The visual field for the right eye was 
reduced to approximately 30 degrees by confrontation.  It was 
noted that the left eye visual field was full to 
confrontation. Ophthalmoscopy revealed central neural retinal 
detachment, peripheral retina flat 360 on the right side, and 
optic nerve flat with healthy neural rim, macula clear on the 
left side.  

The examination further showed retina flat 360 on the left 
side.  Intraocular pressure was evaluated as 14 in the right 
eye, and 13 in the left eye.  Biomicroscopy revealed angles 
to be open, and the anterior chamber deep and quiet.  There 
was no evidence of ptosis detected.  The pupils were 
evaluated as four millimeters, with 3- reactivity.  Marcus 
Gunn was positive in the right eye.  The examiner noted that 
examination was negative for diplopia.  The diagnostic 
impression was central neural retinal detachment of the right 
eye, presbyopia, and hyperopia.

The appellant received intermittent treatment at a VA 
facility from 1996 to 1998 for eye problems.  A November 1996 
clinical report indicated that the appellant was referred to 
the neurology clinic for evaluation of his complaints of 
right upper lid drooping associated with spasms of the 
eyelid.  The appellant indicated that these episodes occurred 
approximately every other day, with the symptoms lasting for 
a few minutes and thereafter resolving.  The clinical 
assessment was blepharospasm. It was noted that neurological 
follow-up was not warranted unless the appellant experienced 
a change in symptomatology.

In September 1998, the appellant underwent a VA examination.  
It was noted that the appellant's history was significant for 
treatment for central serous retinopathy with detachment of 
the macula in 1977 with photocoagulation.  It was noted that 
the appellant began wearing eyeglasses in 1979, and that he 
had his present eyeglasses for approximately two months.  The 
appellant's history was also noted to be significant for 
occasional iridis in the right eye, which was treated with 
eye drops.  The appellant was unable to recall the last 
episode of iridis.  The appellant was noted to report a vague 
history of pain and throbbing associated with both eyes, 
which reportedly lasts approximately five minutes in 
duration, and occurring every three weeks.  These episodes 
were noted to be accompanied by episodes of drooping of the 
left eye with tearing.  The appellant noted that he was 
previously evaluated with dry eyes, for which he utilizes 
artificial tears prescribed by his ophthalmologist.

Physical examination showed decreased pupillary reaction to 
direct light in the right eye, with normal consensual reflex.  
Funduscopic evaluation of the right eye showed extensive 
scarring of the posterior pole, but with the retina noted to 
be flat throughout.  Evaluation of the left eye showed the 
posterior pole to be normal, with flat retina.  Intraocular 
tensions were evaluated as 16 on the right side, and 14 on 
the left side.

On examination, visual acuity was evaluated for the right eye 
as far light perception.  Visual acuity for the left eye was 
evaluated as 20/50, and corrected to 20/20 for near vision.  
Far vision was evaluated as 20/80, and corrected to 20/20. 
There was no evidence of diplopia, due to poor vision in the 
right eye.

The examiner noted that evaluation of the visual fields 
revealed that at the 90 degree meridian, the field measure 
was 15 degrees.  At the 75 degree meridian, the field vision 
was 15, and at the 60 degree meridian, it was evaluated as 
15.  At the 45 degree meridian, the visual field was 
evaluated as 15.  At the 30 degree meridian, the visual field 
was 25.  At the 15 degree meridian, visual field was measured 
as 25. At the 0 degree meridian, the visual field was 
evaluated as 25.  It was noted that at the 345 degree 
meridian, the visual field was 28.  At the 330 degree 
meridian, visual field was assessed as 28.

The examination further showed that at the 315 degree 
meridian, the field vision was 28, and at the 300 degree 
meridian, it was evaluated as 25.  At the 285 degree 
meridian, the visual field was evaluated as 25.  At the 270 
degree meridian, the visual field was 25.  At the 255 degree 
meridian, visual field was measured as 20. At the 240 degree 
meridian, the visual field was evaluated as 20.  It was noted 
that at the 225 degree meridian, the visual field was 20.  At 
the 210 degree meridian, visual field was assessed as 20.  At 
the 195 degree meridian, the field vision was 20, and at the 
180 degree meridian, it was evaluated as 20.  At the 165 
degree meridian, the visual field was evaluated as 10.  At 
the 150 degree meridian, the visual field was 10. At the 135 
degree meridian, visual field was measured as 10.  At the 120 
degree meridian, the visual field was evaluated as 12.  It 
was noted that at the 105 degree meridian, the visual field 
was 15.  With respect to these recorded readings, the 
examiner indicated that the average measurement of visual 
field was 19.6 degrees visual field in the left eye.  In this 
context, it was noted that the left eye was not involved in 
the appellant's central serous retinopathy, and showed no 
current macular problems.

With regard to the right eye, the examiner indicated that the 
appellant reported no right eye pain on examination.  The 
examiner noted that if the appellant had a history of iridis, 
that this could possibly be the cause of his reported pain.  
The examiner indicated that this circumstance "in no way 
explains his poor visual field in his left eye which has 
never been involved with central serous retinopathy or 
photocoagulation.  With respect to the appellant's complaints 
of pain, the examiner further commented that:

The diagnostic impression was history of central serous 
retinopathy, right, status post photocoagulation with 
extensive scarring, right posterior pole, and refractive 
error.

The veteran received VA outpatient treatment for his eyes in 
April 2000.  At that time, the veteran had 20/200 vision in 
the right eye which corrected to 20/40.  The right eye was 
noted to have minimal lid droop.  The examiner was unable to 
adequately visualize discs, due to photosensitivity and pain.   
The veteran reported that he sometimes has temporary vision 
loss at night.

An October 2001 outpatient treatment record apparently found 
that the veteran had 20/600 vision in the right eye.  The 
veteran was noted to have loss of nerve fibers in the area 
between arcades in the right eye.  The veteran was noted to 
have a retinal defect of the right eye with no blepharospasm 
noted or observed.  The veteran was found to have optic 
atrophy.  When doing the internal right eye examination, the 
veteran overreacted; the examiner indicated to the veteran 
that he wasn't getting the light impulses through his nerve 
to cause photophobia, and the veteran immediately stopped 
blinking and complaining about the light.  The examiner 
diagnosed the veteran with longstanding visual acuity defect 
in the right eye per the veteran, secondary to injury per the 
veteran, with optic atrophy and probable detachment.

The veteran received a VA examination in October 2001.  At 
that time, the veteran was noted to have right eye basic 
light perception less than 12 meters at near and light 
perception at far.  Right eye corrected to light perception 
both near and far.  No diplopia was noted.  Upon slit lamp 
examination, the examiner noted a slightly irritated eye and 
a rapid blinker, but no blepharospasm.  He had a short 
breakup time and a tear film indicating dry eyes, and the 
examiner opined that could be why he had extensive blinking.  
Dilated fundus examination noted right eye total loss of all 
nerve fibers in the posterior arcade, which the veteran 
stated was from a retinal detachment, which the examiner 
indicated was possible, although it looked more like an 
injury type.  The examiner indicated that he did not see any 
blepharospasm of the veteran.  All movements of the eyelid 
were controlled.  The examiner indicated that it was possible 
the veteran previously had myokymia, which is stress induced 
and clears up once the patient rests.

The veteran received a VA eye examination in May 2003.  At 
that time, the veteran's right eye uncorrected vision, for 
both near and far, was 20/400.  There was no evidence of 
blepharospasm of the right eyelid.  The veteran was diagnosed 
with right eye visual impairment, and ametropia of both eyes.

The veteran received a VA examination for his eyes in June 
2002.  At that time, the veteran was noted to have had 
central serous retinopathy in the right eye in 1972, which 
was treated with a laser.  He began wearing glasses in 1979.  
He reported poor vision in the eye since the time of the 
retinopathy and laser treatment.  Visual acuity in the right 
eye, both uncorrected and corrected, near and far, was 
20/400.  The visual field was noted to be completely 
extinguished in the right eye, and there was concentric 
constriction in the left, however, the Goldman fields were 
smaller than the confrontation fields.  External and slit 
lamp examinations were normal bilaterally.  After dilation, 
funduscopic examination on the right revealed extensive 
posterior polar scarring.  There was no evidence of 
blepharospasm of the right eyelid.  The veteran was diagnosed 
with a history of central serous retinopathy, status post 
laser treatment right, with extensive posterior polar 
scarring, still present, refractive error, and presbyopia.

Service Connection for Blepharospasm of the Right Eyelid

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the service medical records show no evidence 
of blepharospasm of the right eyelid.  A November 1996 VA 
outpatient treatment record indicates that the veteran had 
blepharospasm of the right eyelid.  However, this is many 
years after service.  Additionally, the subsequent VA 
examinations, including October 2001 and June 2002 indicate 
that the veteran does not currently have blepharospasm of the 
right eyelid.  

Without current medical evidence showing the presence of 
blepharospasm of the right eyelid, the Board finds that 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Increased Rating for photocoagulation of the retina with 
residual serous detachment of the right eye

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.   In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The appellant's service-connected photocoagulation of the 
retina with residual serous detachment of the right eye is 
currently rated as 30 percent disabling under VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4, Diagnostic Code 
6008-6070.

A compensable evaluation between 10 and 100 percent will be 
assigned for retinal detachment of the eye in chronic form 
under Diagnostic Code 6008, based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  A minimum rating 
of 10 percent is assigned during active pathology. 38 C.F.R. 
Part 4, § 4.84a, Diagnostic Code 6008.

Under Diagnostic Code 6070, a 30 percent rating is assigned, 
consistent with a finding of blindness in one eye, with light 
perception only, and where the vision in the other eye is 
20/40.  A higher rating of 40% under Diagnostic Code 6066 
would not be warranted unless the veteran had anatomical loss 
of the right eye.

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070. This interpretation of the rating schedule applicable 
to unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss and has been inferentially approved.  Boyer v. West, 11 
Vet. App. 477, 479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

In this case, the appellant has reported increased 
symptomatology associated with his service-connected right 
eye disability.  Several recent VA examination showed no more 
than light perception in the right eye.  However, the Board 
notes that this loss of vision is already contemplated in the 
current rating.  These examinations further showed no 
enucleation or serious cosmetic defect or loss of vision in 
the left eye.  As such, the veteran is noted to be receiving 
the maximum rating available for blindness in one eye, which 
has not been anatomically lost, with his second eye not 
service connected and not blind.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for the 
photocoagulation of the retina with residual serous 
detachment of the right eye. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

	
ORDER

Entitlement to blepharospasm of the right eyelid is denied.

Entitlement to an increased evaluation for photocoagulation 
of the retina with residual serous detachment of the right 
eye, currently evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


